DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 20, 24, & 25  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, lines 1-3, it is unclear whether “a working length of the body” and “a non-working length of the body” are the same as the working length portion and non-working length portion, of claim 1, or if the body comprises an additional working length and non-working length, which renders the claim indefinite. For examination purposes “a working length of the body” will be considered as the “the working length portion” and “a non-working length of the body”, will be considered as “the non-working length portion”. 
Regarding claim 11, line 2, it is unclear whether “a working length of the body” is the same as the working length portion, of claim 1, of if the body comprises an additional working length, which renders the claim indefinite. For examination purposes “a working length of the body” will be considered as “the working length portion”.
Regarding claim 20, lines 1-3, it is unclear how the “a working length of the body” and “a non-working length of the body” is related to the body as disclosed in claim 13, as claim 13 recites the limitations of the body comprising a “proximal tapering portion” and “a distal portion”, which renders the claim indefinite. For examination purposes “a working length of the body” will be considered as the “the distal portion” and “a non-working length of the body” will be considered as the “the proximal tapering portion”.
Regarding claim 24, lines 1-3, it is unclear how the “a working length of the body” and “a non-working length of the body” is related to the body as disclosed in claim 13, as claim 13 recites the limitations of the body comprising a “proximal tapering portion” and “a distal portion”, which renders the claim indefinite. For examination purposes “a working length of the body” will be considered as the “distal portion”, and “a non-working length of the body” will be considered as the “proximal tapering portion”.
Regarding claim 25, line 2, it is unclear how “a working length of the body” is related to the body as disclosed in claim 13, as claim 13 recites the limitations of the body comprising a “proximal tapering portion” and “a distal portion”, which renders the claim indefinite. For examination purposes “a working length of the body” will be considered as the “distal portion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-14, 16-19, 21-23, & 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathur et al. (US 20130282084 A1), hereinafter Mathur.
Regarding claim 1, Mathur discloses a thrombectomy device ([0010] & [0143]; Figure 2—element 12) comprising: a body that is expandable from a first configuration to a second configuration ([0143] & [0154]; Figure 2 & 4—element 26; expandable structure), the body having a working length portion ([0154]; Figure 4—element 64) and a non-working length portion disposed proximal of the working length portion ([0154]; Figure 4—element 60); one or more electrodes coupled to the body within the working length portion ([0154]; Figure 4—element 50); one or more conductive leads electrically coupled to the one or more electrodes ([0154]; Figure 4—element 52), the conductive lead(s) configured to be electrically coupled to a current source ([0150] & [0154]; Figure 2 & 4—elements 46 & 52), wherein the electrode(s) are configured such that, when current is supplied to the conductive lead(s) via the current source, an electrical charge density is greater in the working-length portion than in the non-working length portion ([0150] & [0154]; Figure 4—element 64).
Regarding claim 2, Mathur discloses all of the limitations of claim 1, as described above. 
Mathur further discloses wherein the non-working length portion comprises a proximally tapering segment (Figure 4—element 60; non-working length portion (60) shown tapering toward catheter body (14)), and wherein the working-length portion comprises a non-tapering segment (Figure 4—element 64; working length portion (64) shown to be non-tapering).
Regarding claim 3, Mathur discloses all of the limitations of claim 1, as described above. 
Mathur further discloses wherein the working length portion comprises a segment of the body configured to mechanically engage with a thrombus ([0220]).
Regarding claim 4, Mathur discloses all of the limitations of claim 1, as described above. 
Mathur further discloses wherein the one or more electrodes are radiopaque ([0158]; Figure 4—element 50; high contrast radiopaque markers such as gold or platinum can be used as electrodes).
Regarding claim 5, Mathur discloses all of the limitations of claim 1, as described above. 
Mathur further discloses wherein the body comprises an electrically conductive material ([0154], [0156], & [0158]; Figure 4—elements 50, 52, & 54; expandable structure (26 & 54) may be formed of a nickel titanium alloy, and contains conductors (52) and electrodes (50)).
Regarding claim 6, Mathur discloses all of the limitations of claim 1, as described above. 
Mathur further discloses wherein the body is in electrical communication with the one or more electrodes ([0150] & [0154]; each electrode (50) is mounted on an associated arm (54) with an associated conductor (52)).
Regarding claim 7, Mathur discloses all of the limitations of claim 1, as described above. 
Mathur further discloses wherein the one or more electrodes are electrically coupled to the body within the working length portion ([0154]; Figure 4—elements 50, 52, & 64).
Regarding claim 8, Mathur discloses all of the limitations of claim 1, as described above. 
Mathur further discloses wherein the one or more electrodes are configured to serve as delivery electrodes, and wherein the conductive lead is a first conductive lead, the device further comprising: a return electrode; and a second electrically conductive lead having a distal portion electrically coupled to the return electrode and a proximal portion configured to be electrically coupled to the current source ([0154]; Figure 4—elements 50 & 52; bipolar electrodes (50); electrodes can be staggered or alternate between proximal and distal axial locations so that bipolar energy can be directed between adjacent circumferential electrodes).
Regarding claim 9, Mathur discloses all of the limitations of claim 8, as described above. 
Mathur further discloses wherein the return electrode comprises a radiopaque marker coupled to the body and comprising an electrically conductive material ([0158]; high contrast radiopaque markers can be used as electrodes (50), the radiopaque material can be gold or platinum).
Regarding claim 11, Mathur discloses all of the limitations of claim 8, as described above. 
Mathur further discloses wherein the delivery electrode and the return electrode are each disposed within a working length of the body ([0154]; Figure 4—elements 50 & 64).
Regarding claim 12, Mathur discloses all of the limitations of claim 1, as described above. 
Mathur further discloses wherein the body comprises a stent retriever ([0197] & [0198]; Figures 3, 4, & 7A-7D—element 26).
Regarding claim 13, Mathur discloses a thrombectomy device ([0010] & [0143]; Figure 2—element 12) comprising: a body that is expandable from a first configuration to a second configuration ([0143] & [0154]; Figure 2 & 4—element 26; expandable structure), the body having a proximal tapering portion ([0154]; Figure 4—element 60) and a distal portion ([0154]; Figure 4—element 64); a plurality of electrodes coupled to the body ([0154]; Figure 4—element 50); a plurality of conductive leads electrically coupled to the electrodes ([0154]; Figure 4—element 52), the conductive leads configured to be electrically coupled to a current source ([0150] & [0154]; Figure 2 & 4—elements 46 & 52), wherein the electrodes are configured such that, when current is supplied to the conductive leads via the current source, an electrical charge density is greater in the distal portion than in the proximal tapering portion ([0150] & [0154]; Figure 4—element 64).
Regarding claim 14, Mathur discloses all of the limitations of claim 13, as described above. 
Mathur further discloses wherein the electrodes are radiopaque ([0158]; Figure 4—element 50; high contrast radiopaque markers such as gold or platinum can be used as electrodes).
Regarding claim 16, Mathur discloses all of the limitations of claim 13, as described above. 
Mathur further discloses wherein the electrodes are coupled to the body in the distal portion ([0154]; Figure 4—elements 50, 52, & 64).
Regarding claim 17, Mathur discloses all of the limitations of claim 13, as described above. 
Mathur further discloses wherein the electrodes are electrically coupled to the body ([0150] & [0154]; each electrode (50) is mounted on an associated arm (54) with an associated conductor (52)).
Regarding claim 18, Mathur discloses all of the limitations of claim 13, as described above. 
Mathur further discloses wherein the body is in electrical communication with the electrodes ([0150] & [0154]; each electrode (50) is mounted on an associated arm (54) with an associated conductor (52)).
Regarding claim 19, Mathur discloses all of the limitations of claim 13, as described above. 
Mathur further discloses wherein a first set of the plurality of electrodes are configured to serve as delivery electrodes, and wherein a second set of the plurality of electrodes are configured to serve as return electrodes ([0150] & [0154]; Figure 4—elements 46, 50, & 52; bipolar electrodes (50); electrodes can be staggered or alternate between proximal and distal axial locations so that bipolar energy can be directed between adjacent circumferential electrodes).
Regarding claim 21, Mathur discloses all of the limitations of claim 13, as described above. 
Mathur further discloses wherein the plurality of electrodes are configured to serve as delivery electrodes, the device further comprising a return electrode configured to be coupled to the current source ([0150] & [0154]; Figure 4—elements 46, 50, & 52; bipolar electrodes (50); electrodes can be staggered or alternate between proximal and distal axial locations so that bipolar energy can be directed between adjacent circumferential electrodes).
Regarding claim 22, Mathur discloses all of the limitations of claim 13, as described above. 
Mathur further discloses wherein the plurality of electrodes are configured to serve as delivery electrodes, the device further comprising: a return electrode; and an electrically conductive return lead having a distal portion electrically coupled to the return electrode and a proximal portion configured to be electrically coupled to the current source ([0150] & [0154]; Figure 4—elements 46, 50, 52; bipolar electrodes (50); electrodes can be staggered or alternate between proximal and distal axial locations so that bipolar energy can be directed between adjacent circumferential electrodes).
Regarding claim 23, Mathur discloses all of the limitations of claim 22, as described above. 
Mathur further discloses wherein the return electrode comprises a radiopaque marker coupled to the body and comprising an electrically conductive material ([0158]; high contrast radiopaque markers such as gold or platinum can be used at the electrodes (50)).
Regarding claim 2, Mathur discloses all of the limitations of claim 22, as described above. 
Mathur further discloses wherein the delivery electrodes and the return electrode are each disposed within a working length of the body ([0150] & [0154]; Figure 4—elements 50 & 64).
Regarding claim 26 , Mathur discloses all of the limitations of claim 13, as described above. 
Mathur further discloses wherein the body comprises a stent retriever ([0197] & [0198]; Figures 3, 4, & 7A-7D—element 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, 20, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur in view of Willard et al. (US 20140025069 A1), hereinafter Willard.
	Regarding claim 10, Mathur discloses all of the limitations of claim 8, as described above. 
	Mathur further discloses wherein the delivery electrode ([0154]; Figure 4—element 50) is disposed within a working length of the body ([0154]; Figure 4—element 64).
	Mathur does not disclose wherein the return electrode is disposed within a non-working length of the body.
	Willard teaches an expandable energy delivery device for reducing thrombosis ([0049]; Figure 5—element 100), the expandable energy delivery device comprising a body ([0049]; Figure 5—element 115A-C), the body comprising a working length ([0048]; Figure 5—elements 116A-C & 120A-C) and a non-working length ([0048]; Figure 5—element 118A-C), delivery electrodes ([0050]; Figure 5—elements 112) and return electrodes ([0050]; Figure 5—elements 114), the electrodes (112 & 114) operable in bipolar mode such that one set of electrodes ([0062]; Figure 5—element 112) acts as a delivery electrode and the other set ([0062]; Figure 5—element 114) acts as the ground electrode; wherein the delivery electrode ([0050]; Figure 5—elements 112A-C) is disposed within a working length of the body ([0048] & [0050]; Figure 5—elements 116A-C & 120A-C), and wherein the return electrode ([0050] & [0062]; Figure 5—elements 114A-C) is disposed within a non-working length of the body ([0048], [0050], & [0054]; Figure 5—element 118A-C).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable energy delivery device, as disclosed by Mathur, to include the electrode configuration, as disclosed by Willard, as both references and the claimed invention are directed toward expandable energy delivery devices with electrodes that can operate in bipolar mode. As disclosed by Willard, the electrodes can be placed anywhere along the expandable body ([0050]), the heating geometry of the electrodes may be modified by changing the electrode location and/or spacing, for example the first electrode set may be positioned between the distal end region and intermediate region and the second electrode set may be positioned between the intermediate region and proximal end region so that the electrodes remain at a distance from the arterial wall to avoid tissue injury to the arterial wall ([0054]); the electrodes can operate in bipolar mode such that current can flow around the expandable member from the distal to the proximal electrodes to provide shallower heating to the target region adjacent vessel wall ([0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable energy delivery device, as disclosed by Mathur, to include the teachings of Willard, as described above, as such a modification would  prevent tissue injury to the arterial wall, provide for shallower heating to the target region, and would allow for the heating geometry to be modified depending on desired treatment.
	Regarding claim 15, Mathur discloses all of the limitations of claim 13, as described above. 
	Mathur further discloses wherein the electrodes can be high contrast radiopaque markers ([0158]).
	Mathur does not disclose wherein the electrodes each comprise a coil, band, cap, or tube.
	Willard teaches an expandable energy delivery device for reducing thrombosis ([0049]; Figure 5—element 100), the expandable energy delivery device comprising a body ([0049]; Figure 5—element 115A-C), the body comprising a distal portion ([0048]; Figure 5—elements 116A-C & 120A-C) and a proximal portion ([0048]; Figure 5—element 118A-C), and a plurality of electrodes ([0050]; Figure 5—elements 112 & 114) disposed on the body ([0050]; Figure 5—element 100 & 115), wherein portions or all of the body may include radiopaque materials including gold or platinum, and the radiopaque markers each comprise a coil, band, cap, or tube ([0095]; the radiopaque markers may be bands and/or coils). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrode radiopaque markers, as disclosed by Mathur, to include the radiopaque markers, as disclosed by Willard, as both references and the claimed invention are directed toward expandable energy delivery devices with electrodes and radiopaque markers. As disclosed by Mathur, the electrodes are formed of radiopaque markers, the markers may be gold or platinum ([0158]). As disclosed by Willard, all or portions of the expandable energy delivery device may include radiopaque markers such as radiopaque bands or coils, the radiopaque markers aids the user in determining the location of the device, the radiopaque material may be gold or platinum ([0095]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radiopaque electrodes, as disclosed by Mathur, to include the radiopaque bands and/or coils, as disclosed by Willard, as such a modification would produce the predictable results of providing a radiopaque marker to aid the user in determining the device location.
	Regarding claim 20, Mathur discloses all of the limitations of claim 19, as described above. 
	Mathur further discloses wherein the delivery electrodes ([0154]; Figure 4—element 50) are disposed within a working length of the body ([0154]; Figure 4—element 64).
Mathur does not disclose wherein the return electrodes are disposed within a non-working length of the body.
	Willard teaches an expandable energy delivery device for reducing thrombosis ([0049]; Figure 5—element 100), the expandable energy delivery device comprising a body ([0049]; Figure 5—element 115A-C), the body comprising a distal portion ([0048]; Figure 5—elements 116A-C & 120A-C) and a proximal portion ([0048]; Figure 5—element 118A-C), delivery electrodes ([0050]; Figure 5—elements 112) and return electrodes ([0050]; Figure 5—elements 114), the electrodes (112 & 114) operable in bipolar mode such that one set of electrodes ([0062]; Figure 5—element 112) acts as a delivery electrode and the other set ([0062]; Figure 5—element 114) acts as the ground electrode; wherein the delivery electrode ([0050]; Figure 5—elements 112A-C) is disposed within a working length of the body ([0048] & [0050]; Figure 5—elements 116A-C & 120A-C), and wherein the return electrode ([0050] & [0062]; Figure 5—elements 114A-C) is disposed within a non-working length of the body ([0048], [0050], & [0054]; Figure 5—element 118A-C).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable energy delivery device, as disclosed by Mathur, to include the expandable energy delivery device’s electrode configuration, as disclosed by Willard, as both references and the claimed invention are directed toward expandable energy delivery devices with electrodes that can operate in bipolar mode. As disclosed by Willard, the electrodes can be placed anywhere along the expandable body ([0050]), the heating geometry of the electrodes may be modified by changing the electrode location and/or spacing, for example the first electrode set may be positioned between the distal end region and intermediate region and the second electrode set may be positioned between the intermediate region and proximal end region so that the electrodes remain at a distance from the arterial wall to avoid tissue injury to the arterial wall ([0054]); the electrodes can operate in bipolar mode such that current can flow around the expandable member from the distal to the proximal electrodes to provide shallower heating to the target region adjacent vessel wall ([0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable energy delivery device, as disclosed by Mathur, to include the teachings of Willard, as described above, as such a modification would  prevent tissue injury to the arterial wall, provide for shallower heating to the target region, and would allow for the heating geometry to be modified depending on desired treatment.
Regarding claim 24, Mathur discloses all of the limitations of claim 22, as described above. 
	Mathur further discloses wherein the delivery electrodes ([0154]; Figure 4—element 50) are disposed within a working length of the body ([0154]; Figure 4—element 64).
Mathur does not disclose wherein the return electrodes are disposed within a non-working length of the body.
	Willard teaches an expandable energy delivery device for reducing thrombosis ([0049]; Figure 5—element 100), the expandable energy delivery device comprising a body ([0049]; Figure 5—element 115A-C), the body comprising a distal portion ([0048]; Figure 5—elements 116A-C & 120A-C) and a proximal portion ([0048]; Figure 5—element 118A-C), delivery electrodes ([0050]; Figure 5—elements 112) and return electrodes ([0050]; Figure 5—elements 114), the electrodes (112 & 114) operable in bipolar mode such that one set of electrodes ([0062]; Figure 5—element 112) acts as a delivery electrode and the other set ([0062]; Figure 5—element 114) acts as the ground electrode; wherein the delivery electrode ([0050]; Figure 5—elements 112A-C) is disposed within a working length of the body ([0048] & [0050]; Figure 5—elements 116A-C & 120A-C), and wherein the return electrode ([0050] & [0062]; Figure 5—elements 114A-C) is disposed within a non-working length of the body ([0048], [0050], & [0054]; Figure 5—element 118A-C).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable energy delivery device, as disclosed by Mathur, to include the expandable energy delivery device’s electrode configuration, as disclosed by Willard, as both references and the claimed invention are directed toward expandable energy delivery devices with electrodes that can operate in bipolar mode. As disclosed by Willard, the electrodes can be placed anywhere along the expandable body ([0050]), the heating geometry of the electrodes may be modified by changing the electrode location and/or spacing, for example the first electrode set may be positioned between the distal end region and intermediate region and the second electrode set may be positioned between the intermediate region and proximal end region so that the electrodes remain at a distance from the arterial wall to avoid tissue injury to the arterial wall ([0054]); the electrodes can operate in bipolar mode such that current can flow around the expandable member from the distal to the proximal electrodes to provide shallower heating to the target region adjacent vessel wall ([0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable energy delivery device, as disclosed by Mathur, to include the teachings of Willard, as described above, as such a modification would  prevent tissue injury to the arterial wall, provide for shallower heating to the target region, and would allow for the heating geometry to be modified depending on desired treatment.
Conclusion
Accordingly, claims 1-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794